J. Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 1 of 12

 

 

 

U.S. Department of Justice
United States Atforney
District of Maryland
Ayn 8. Ducao Suite 400 DIRECT: 410-209-4819
Assistant United States Atiorney 368. Charles Street MAIN: 420-209-4800
Ayn, Ducae@usdoj.gov Baltimore, MD 21201-3119 , FAX: 410-962-3091
May 16, 2019 ~ =
oe a
. . na * qc.
Robert C. Bonsib, Esquire "1 &
. ae ge of
MarcusBonsib, LLC Bek ae
6411 Ivy Lane - ° on
Suite 116 3 2
cn flea SE
Greenbelt, MD 20770 phot S
Pe Ee 2
. eat OS
. . = =
Re: United States v. James Morris, Jr., md, ww

Criminal No. TBD QL2 14-40

Dear Mr. Bonsib:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Apreement’”) that has been offered to your client, James Morris, Jr. (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer

has not been accepted by May 29, 2019, it will be deemed withdrawn, The terms of the Agreement
are as follows:

Offense of Conviction

1. The Defendant agrees to plead guilty to Count One of the Information to be filed against
him, which will charge him with Attempted Enticement of a Minor, in violation of 18 U.S.C. §
2422(b). The Defendant admits that the Defendant is, in fact, guilty of the offense and will so
advise the Court.

Elements of the Offense

2, The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows:

a. __ That on or about the time alleged in the Information, in whole or in part in the
District of Maryland,
b. The Defendant intended to commit the crime of Enticement of a Minor;

Rev. August 2018 I

“Eg

se Jl a9, i ‘

i

ay wee

Shoe

14

Cuiys

Lawl!

Cis, ii

 
, Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 2 of 12

c. The Defendant did some act that was a substantial step in an effort to bring about
or accomplish the crime.'

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalty provided by statute for the offense to which the Defendant is
pleading guilty are as follows:
COUNT STATUTE MAND. MIN. MAX MAX MAX SPECIAL
IMPRISON- IMPRISON- SUPERVISED FINE ASSESSMENT
MENT MENT RELEASE .
One 18 U.S.C. 10 years Life Lifetime $250,000 | $100 and $5,000
§ 2422{(b) . (see below)

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

bd. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. _ Restitution: The Court shall order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, 3664 and § 2259.

d. Payment: If a fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to

 

1 The elements of the crime of Enticement of a Minor are: (1) thé Defendant used a facility of interstate commerce;
(2) the Defendant knowingly persuaded or induced or enticed or coerced the victim to engage in sexual activity; (3)

this sexual activity would violate criminal Jaw, and (4) the victim was less than eighteen years old at the time of the

offense.

Rev. August 2018 . 2

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 .Page 3 of 12

collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income-tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

g. “Additional Special Assessment: the Defendant must also pay an additional special
assessment of $5,000, unless the defendant is indigent, pursuant to 18 U.S.C. § 3014.

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant would
have had the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge, without a jury, if the Defendant, this Office, and the Court all
agreed. .

b. The Defendant has the right to have his case presented to a Grand Jury, which would
decide whether there is probable cause to retumm an indictment against him. By agreeing to proceed
by way of Information, he is giving up that right, and understands that the charges will be filed by
the United States Attorney without the Grand Jury.

c. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

d. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. [f the Defendant wanted to cail witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

€. The Defendant would have the right to testify in the Defendant’s own defense if the
Defendant so chose, and the Defendant would have the right to refuse to testify. Ifthe Defendant
chose not to testify, the Court could instruct the jury that they could not draw any adverse inference
from the Defendant’s decision not to testify.

Rev. August 2018 3

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 4 of 12

f. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

g. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

h. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

i. By pleading guilty, the Defendant will also be giving up certain valuable civil rights
and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences. - _

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence. ,

Factual and Advisory Guidelines Stipulation
6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth in

Attachment A, which is incorporated by reference herein, and to the following applicable
sentencing guidelines factors:

Rev. August 2018 4

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 5 of 12

Count One (Attempted Enticement of a Minor)
a. The base offense level is twenty eight (28) pursuant to U.S.S.G. § 2G1.3(a)(3).

b. Pursuant to U.S.S.G. § 2G1.3(b}(2), there is a two (2) level increase because the
offense involved the of a computer to persuade, induce, entice, coerce, or facilitate the travel of,
the minor to engage in prohibited sexual conduct.

©, Thus, the adjusted offense level for Count One is 30.

d. ACCEPTANCE

This Office does not oppose a two-level reduction in the Defendant’s adjusted offense
level, based upon the Defendant’s apparent prompt recognition and affirmative acceptance of
personal responsibility for his criminal conduct. This Office will make a motion pursuant to
U.S.S.G. § 3E1.1(b) for an additional one-level decrease in recognition of the Defendant’s timely
notification of his intention to plead guilty. This Office may oppose any adjustment for acceptance
of responsibility if the Defendant (a) fails to admit each and every item in the factual stipulation;
(b) denies involvement in the offense; (c) gives conflicting statements about his involvement in
the offense; (d) is untruthful with the Court, this Office, or the United States Probation Office; (e)
obstructs or attempts to obstruct justice prior to sentencing; (f) engages in any criminal conduct
between the date of this agreement and the date of sentencing; or (g) attempts to withdraw his plea

 

of guilty. Accorttitehy; Ce OF responsi ; ijusted Offense level is
Thus, the final adjusted offense level is JB.2-7 hye AWD Gre |
7. There is no agreement as to the Defendant’s criminal history and the Defendant

understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

The Defendant’s cases in ‘Talbot County Circuit Court

9, On March 29, 2019, the Defendant pled guilty in the Circuit Court for Talbot County,
Maryland to the following cases:

a. C-20-CR-18-000018: one count of Sex Offense in the 2nd degree for performing
fellatio upon a boy approximately seven years old at the time in the early 1990s

b. C-20-CR-18-000148: one count of possession of child pornography during the
fall of 2017

Rev. August 2018 3

gut

phe

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 6 of 12

c. C-20-CR-18-000203: two counts of Sex Offense in the 2nd degree for performing
fellatio on two different boys approximately seven years old at the time in the early
1990s

d. C-20-CR-18-000204: one count of Sex Offense in the 2nd degree for anal
intercourse with a boy approximately fourteen years old at the time in the mid 1980s

e. C-20-CR-18-000205: one count of attempted Sex Offense in the 2nd degree
involving fellatio upon a boy approximately eleven years old at the time in the early
1990s

f. C-20-CR-18-000206: one count of solicitation of child porn fall 2017 - your
victim

10. The Defendant agrees that, after sentencing in the instant case, he will be sentenced in the
Talbot County case.

Rule 11 (c) (1} (C) Plea

11. The parties reach this agreement pursuant to Federal Rule of Criminal Procedure
11(c)(1){C). The parties agrees that a sentence of sixty (60) years imprisonment in the custody
of the Bureau of Prisons is the appropriate disposition of this case taking into consideration the
nature and circumstances of the offénse, the Defendant’s criminal history, and all of the other’
factors set forth in 18 U.S.C. § 3553(a). This Agreement does not affect the Court’s discretion to
impose any lawful term. of supervised release or fine or to set any lawful conditions of probation
or supervised release. In the event that the Court rejects this Agreement, except under the
circumstances noted below, either party may elect to declare the Agreement null and void. Should
the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
to withdraw his plea. ,

Obligations of the Parties

12. At the time of sentencing, this Office and the Defendant reserve the right to advocate for a
reasonable period of supervised release, and/or fine considering any appropriate factors under 18
U.S.C. § 3553(a). This Office reserves the right to bring to the Court’s attention all information
with respect to the Defendant’s background, character, and conduct that this Office deems relevant
to sentencing, including the conduct that is the subject of any counts of the Superseding Indictment.
At the time of sentencing, this Office will move to dismiss any open counts against the Defendant.

13. ‘It is a material part of this Agreement that this Office and the Office of the State’s Attorney

for Talbot County will execute necessary documents to ensure that the Defendant serves his state
and federal sentences concurrently with the federal Bureau of Prisons.

Rev. August 2018 6

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 7 of 12

Waiver of Appeal

14. In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute.

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

(1) The Defendant reserves the right to appeal any sentence that exceeds
60 years imprisonment; and

(ii) This Office reserves the right to appeal any sentence that is below 60 years
imprisonment.

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to. file
any request for documents from this Office or any investigating agency.

Restitution

15. Pursuant to 18 U.S.C. § 3663(a)(3), 18 U.S.C. § 3663A(a) & (b), 18 U.S.C. § 3664, and 18
U.S.C. § 2259, the Defendant agrees to make full restitution to all minor victims of his offenses as
to all counts charged, whether or not the Defendant enters a plea of guilty to such counts and
whether or not such counts are dismissed pursuant to this agreement. Further, the Defendant agrees
to pay restitution to any of his minor victims, for the entire scope of his criminal conduct, including
but not limited to all matters included as relevant conduct. The Defendant acknowledges and
agrees that this criminal conduct (or relevant conduct) includes any minor victim of any child
pornography offenses, charged or uncharged, under Chapter 110, United States Code, and any
minor victim of any violation of federal and/or state law committed by the Defendant, including
any contact sexual offense. Further, pursuant to 18 U.S.C. § 3664(d)(5), the Defendant agrees not
to oppose bifurcation of the sentencing hearing if the victims’ losses are not ascertainable prior to
sentencing.

Rey. August 2018 7

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 8 of 12

16. The Defendant agrees to the entry of a restitution order for the full amount of the victims’
losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and 3563(b)(2) and
3583(d), the Court may order restitution of the full amount of the actual, total loss caused by the
offense conduct set forth in the factual stipulation. The total amount of restitution shail be due
immediately and shall be ordered to be paid forthwith. Any payment schedule imposed by the
Court establishes only a minimum obligation. The Defendant will make a good faith effort to pay
any restitution. Regardless of Defendant’s compliance, any payment schedule does not limit the
United States’ ability to collect additional amounts from Defendant through all available collection
remedies at any time. The Defendant further agrees that the Defendant will fully disclose to this
Office, the probation officer, and to the Court, subject to the penalty of perjury, all information
(including but not limited to copies of all relevant bank and financial records) regarding the current
location and prior disposition of all funds obtained as a result of the criminal conduct set forth in
the factual stipulation. The Defendant further agrees to take all reasonable steps to retrieve or
repatriate any such funds and to make them available for restitution. If the Defendant does not
fulfill this provision, it will be considered a material breach of this Agreement, and this Office may
seck to be relieved of its obligations under this Agreement.

Forfeiture

17. a. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfetture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

b, The Defendant agrees fo consent to the entry of orders of forfeiture for the property
described in the two above subparagraphs and waives the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrament, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

c, The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

d. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Sex Offender Registration

Rev. August 2018 , 8

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 9 of 12

18. The Defendant understands and agrees that, as a consequence of the Defendant’s
conviction for the crimes to which the Defendant is pleading guilty, the Defendant will be required
to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (SORNA), and the laws
of the state of the Defendant’s residence. Failure to do so may subject the Defendant to new
chatges pursuant to 18 U.S.C. § 2250.

Defendant’s Conduct Prior to Sentencing and Breach

19. a Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
- cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c}(1)(C}if the Court finds that the Defendant breached the Agreement.

Entire Apreement

20. ‘This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

Rev. August 2018 9

 
Case 1:19-cr-00306-GLR Document 12 Filed 07/15/19 Page 10 of 12

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

By: /s/
Ayn B. Ducao
Assistant United States Attorney

 

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every part .
of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have reviewed
the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to change
any part of it. Iam completely satisfied with the representation of my attorney.

Date J amds Morris, Jr.

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

5 i nsib, Esquire

  

 

 

Rev. August 2018 10

 
Case 1:19-cr-00306-GLR Document12 Filed 07/15/19 Page 11 of 12

~~ Te
2 = ts
ATTACHMENT A - STIPULATION OF FACTS 1° a ra , S
“wo, Oe
The undersigned parties stipulate and agree that if this case had pr sewed d to-trial, Ors : a
Office would have proven the following facts beyond a reasonable doubt. The undetsigned parties ~ 43
also stipulate and agree that the following facts do not encompass all of the evide ee that -woukg. °

have been presented had this matter proceeded to trial. SA Fo. ew
we OS

cc. =
James Morris, Jr. (the “Defendant”), age 70, is a Cordova, Maryland régident. or ©
September 29, 2017, the Maryland State Police (MSP) received a Cybertip from the National
Center for Missing and Exploited Children alleging sexual abuse of multiple minor victims by a
member of the Cordova Volunteer Fire Department, who was identified as the Defendant. MSP’s
investigation into this Cybertip eventually led to MSP obtaining a search warrant for the
Defendant’s at 11994 Cordova Road, Cordova, Maryland.

“}
2
“oe

—

On November 30, 2017, law enforcement executed the search warrant at the Defendant’s
residence and seized several electronic devices. A review of these electronic devices pursuant to
the search warrant showed that the Defendant utilized the Yahoo email address
iasmith@19758@yahoo.com. MSP obtained a search warrant for this Yahoo email address. The
results from Yahoo pursuant to that search warrant showed that the Defendant used the Yahoo
email address iasmith@19758@yahoo.com to correspond to an advertisement placed on the
website Craigslist titled “Underage boy locking for daddy —m4m.” This Craigslist advertisement
was placed by a seventeen-year-old minor male victim (“Victim”) who lives in Virginia.

The online conversation between the Defendant and Victim on November 3, 2017 included
the Defendant asking “Can I see a pic of your cock” and the Victim then sending a photo of his
erect penis. The Defendant then responds “mmm very nice would really like to meet you. ; Are
you ever available during the weekdays during the day. Maybe I could come down there in the
moming for a couple of hours.” The Victim then answered affirmatively. Later during the
conversation, he Defendant asked the Victim “Have you ever done anything with another guy yet
at all” and also asks “Ok so are you ok with bottoming. Question. Will you shave your pubes
before icome.” The Defendant then suggests meeting Wednesday or Thursday. The Victim
answers that “Thursday is fine.” The Defendant says he will leave around 8 am. The Defendant
asks “Can I get a pie of your boy pussy” and the Victim sends an image of his anus.

The conduct of the Defendant with respect to the Victim described above regarding the
Defendant’s solicitation of the image of the Victim’s erect penis constituted Production of Child
Pornography, in violation of 18 U.S.C. § 2251 (a).

On March 29, 2019, the Defendant pled guilty in the Circuit Court for Talbot County,
Maryland to the following cases:

a. C-20-CR-18-000018: one count of Sex Offense in the 2nd degree for performing
fellatio upon a boy approximately seven years old at the time in the early 1990's.

b. C-20-CR-18-000148: one count of possession of child pornography during the
fall of 2017. i

i
i
{
i
i
!
i

 
. Case 1:19-cr-00306:GLR Document 12 Filed 07/15/19 Page 12 of 12

c. C-20-CR-18-000203: two counts of Sex Offense in the 2nd degree for performing
fellatio on two different boys approximately seven years old at the time in the early
1990’s.

d. C-20-CR-18-000204: one count of Sex Offense in the 2nd degree for anal
intercourse with a boy approximately fourteen years old at the time in the mid-
1980's.

e. C-20-CR-18-000205: one count of attempted Sex Offense in the 2nd degree
involving fellatio upon a boy approximately eleven years old at the time in the early
1990’s.

f. C-20-CR-18-000206: one count of solicitation of child porn fall 2017.

The Defendant’s sexual abuse of minor victims spanned several decades, including during
the time when the Defendant was Chief of the Cordova Volunteer Fire Department. The victims
reported that they met the Defendant in a variety of ways, including through the Defendant’s role
as a bus driver for the Talbot County Public Schools and as a Little League umpire.

The use of the website Craigslist and the online conversation between the Defendant and
the Victim involved using the Internet, which involves the use of interstate and foreign commerce.

SO STIPULATED:

AudSued formar Powel)
Jam Morris, Jr. /

Ayn|B} Ducao —
Assistant United States Attorney Defendant

 

     

obert ¢°
Coungél for Defendant

 

 
